           Case 2:19-cv-02407-CMR Document 186 Filed 11/02/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                     MDL 2724
 PRICING ANTITRUST LITIGATION                       16-MD-2724


 THIS DOCUMENT RELATES TO:                          HON. CYNTHIA M. RUFE
 The State of Connecticut, et al. v.
 Teva Pharmaceuticals USA, Inc., et al.             19-cv-2407-CMR

                                                    ORAL ARGUMENT REQUESTED

                   CERTAIN DEFENDANTS’ MOTION TO DISMISS
          THE PLAINTIFF STATES’ OCTOBER 31, 2019 AMENDED COMPLAINT
            FOR VIOLATING THE DOCTRINE AGAINST CLAIM SPLITTING

          For the reasons stated in the accompanying Memorandum of Law, undersigned

Defendants (“Defendants”), by and through their respective counsel and pursuant to Federal

Rules of Civil Procedure 12(b)(6) and 12(f), hereby move to dismiss the Plaintiff States’ October

31, 2019 Amended Complaint (ECF No. 106) in its entirety for violating the doctrine against

claim splitting. In the alternative, Defendants request that the Court dismiss the October 31,

2019 Amended Complaint without prejudice with to leave to refile subject to the removal of

(i) overlapping factual allegations, claims, and legal theories or incorporation of any other

complaints by reference and (ii) any duplicative statutory penalties or other duplicative relief

sought.

          Pursuant to Local Rule 7.1(f), Defendants respectfully request oral argument on this

Motion.
        Case 2:19-cv-02407-CMR Document 186 Filed 11/02/20 Page 2 of 9




Date: November 2, 2020                    Respectfully submitted,

/s/ Sheron Korpus                         /s/ G. Robert Gage, Jr.
Sheron Korpus                             G. Robert Gage, Jr.
Seth A. Moskowitz                         GAGE SPENCER & FLEMING LLP
Seth Davis                                410 Park Avenue
David M. Max                              New York, New York 10022
KASOWITZ BENSON TORRES LLP                Tel: 212-768-4900
1633 Broadway                             grgage@gagespencer.com
New York, New York 10019
Tel: (212) 506-1700                       Counsel for Defendant Ara Aprahamian
Fax: (212) 506-1800
skorpus@kasowitz.com
smoskowitz@kasowitz.com                   /s/ Wayne A. Mack
                                          Wayne A. Mack
Counsel for Defendants                    Sean P. McConnell
Actavis Holdco U.S., Inc. and             Sarah O’Laughlin Kulik
Actavis Pharma, Inc.                      DUANE MORRIS LLP
                                          30 S. 17th Street
                                          Philadelphia, PA 19103
/s/ Raymond A. Jacobsen, Jr.              Tel: (215) 979-1152
Raymond A. Jacobsen, Jr.                  wamack@duanemorris.com
Paul M. Thompson                          spmcconnell@duanemorris.com
Lisa (Peterson) Rumin                     sckulik@duanemorris.com
MCDERMOTT WILL & EMERY LLP
500 North Capitol Street, NW              Counsel for Defendant Aurobindo Pharma
Washington, D.C. 20001                    USA, Inc.
Telephone: (202) 756-8000
rayjacobsen@mwe.com
pthompson@mwe.com                         /s/ Henry E. Klingeman
lrumin@mwe.com                            Henry E. Klingeman
                                          Ernesto Cerimele
Nicole L. Castle                          James Crudele
MCDERMOTT WILL & EMERY LLP                KLINGEMAN CERIMELE,
340 Madison Avenue                        ATTORNEYS
New York, NY 10173                        60 Park Place, Suite 1100
Telephone: (212) 547-5400                 Newark, NJ 07102
ncastle@mwe.com                           henry@klingemanlaw.com
                                          ernesto@klingemanlaw.com
Counsel for Defendants Amneal             james@klingemanlaw.com
Pharmaceuticals, Inc. and Amneal
Pharmaceuticals LLC                       Counsel for Defendant David Berthold




                                      2
        Case 2:19-cv-02407-CMR Document 186 Filed 11/02/20 Page 3 of 9




/s/ Stacey Anne Mahoney                   /s/ Thomas H. Suddath, Jr.
Stacey Anne Mahoney                       Thomas H. Suddath, Jr.
MORGAN, LEWIS & BOCKIUS LLP               Anne E. Rollins
101 Park Avenue                           Thomas P. Reilly
New York, New York 10178                  REED SMITH LLP
Telephone: (212) 309-6000                 Three Logan Square
Facsimile: (212) 309-6001                 1717 Arch Street, Suite 3100
stacey.mahoney@morganlewis.com            Philadelphia, PA 19103
                                          tsuddath@reedsmith.com
Counsel for Defendant Breckenridge        arollins@reedsmith.com
Pharmaceutical, Inc.                      treilly@reedsmith.com

                                          Michael E. Lowenstein
/s/ Larry H. Krantz                       REED SMITH LLP
Larry H. Krantz                           Reed Smith Centre
Jerrold L. Steigman                       225 Fifth Avenue
KRANTZ & BERMAN LLP                       Pittsburgh, PA 15222
747 Third Avenue, 32nd Floor              mlowenstein@reedsmith.com
New York, NY 10017
(212) 661-0009                            Counsel for Defendant Maureen Cavanaugh
(212) 355-5009 (fax)
lkrantz@krantzberman.com
jsteigman@krantzberman.com                /s/ Roger B. Kaplan
                                          Roger B. Kaplan
Counsel for Defendant James Brown         Jason Kislin
                                          Aaron Van Nostrand
                                          GREENBERG TRAURIG, LLP
                                          500 Campus Drive, Suite 400
                                          Florham Park, NJ 07931
                                          Tel: (973) 360-7900
                                          Fax: (973) 295-1257
                                          kaplanr@gtlaw.com
                                          kislinj@gtlaw.com
                                          vannostranda@gtlaw.com

                                          Brian T. Feeney
                                          GREENBERG TRAURIG, LLP
                                          1717 Arch Street, Suite 400
                                          Philadelphia, PA 19103
                                          Tel: (215) 988-7812
                                          Fax: (215) 717-5265
                                          feeneyb@gtlaw.com

                                          Counsel for Defendant
                                          Dr. Reddy’s Laboratories, Inc.




                                      3
        Case 2:19-cv-02407-CMR Document 186 Filed 11/02/20 Page 4 of 9




/s/ James A. Backstrom                    /s/ Robert E. Connolly
James A. Backstrom                        Robert E. Connolly
JAMES A. BACKSTROM,                       LAW OFFICE
COUNSELLOR AT LAW                         OF ROBERT CONNOLLY
1515 Market Street, Suite 1200            301 N. Palm Canyon Dr.
Philadelphia, PA 19102-1923               Palm Springs, CA 92262
(215) 864-7797                            bob@reconnollylaw.com
jabber@backstromlaw.com                   (215) 219-4418

Counsel for Defendant Marc Falkin         Counsel for Defendant James Grauso


/s/ Steven A. Reed                        /s/ Robert E. Welsh, Jr.
Steven A. Reed                            Robert E. Welsh, Jr.
R. Brendan Fee                            Alexandra Scanlon Kitei
Melina R. DiMattio                        WELSH & RECKER, P.C.
MORGAN, LEWIS & BOCKIUS LLP               306 Walnut Street
1701 Market Street                        Philadelphia, PA 19106
Philadelphia, PA 19103                    (215) 972-6430
Telephone: +1.215.963.5000                (215) 972-6436 (fax)
Facsimile: +1.215.963.5001                rewelsh@welshrecker.com
steven.reed@morganlewis.com               akitei@welshrecker.com
brendan.fee@morganlewis.com
melina.dimattio@morganlewis.com           Counsel for Defendant Kevin Green

Wendy West Feinstein
MORGAN, LEWIS & BOCKIUS LLP               /s/ Jeffrey D. Smith
One Oxford Centre                         Jeffrey D. Smith
Thirty-Second Floor                       Alice Bergen
Pittsburgh, PA 15219-6401                 DECOTIIS, FITZPATRICK, COLE &
Telephone: +1.412.560.7455                GIBLIN, LLP
Facsimile: +1.412.560.7001                61 South Paramus Road
wendy.feinstein@morganlewis.com           Paramus, New Jersey 07652
                                          (201) 907-5228
Counsel for Defendant                     jsmisth@decotiislaw.com
Glenmark Pharmaceuticals Inc., USA        abergen@decotiislaw.com

                                          Counsel for Defendant Robin Hatosy




                                      4
       Case 2:19-cv-02407-CMR Document 186 Filed 11/02/20 Page 5 of 9




/s/ Erica S. Weisgerber                    /s/ George G. Gordon
Erica S. Weisgerber                        George G. Gordon
DEBEVOISE & PLIMPTON LLP                   Stephen D. Brown
919 Third Avenue                           Julia Chapman
New York, NY 10022                         DECHERT LLP
Telephone: 212-909-6000                    2929 Arch Street
Facsimile: 212-909-6836                    Philadelphia, PA 19104
eweisgerber@debevoise.com                  Tel. 215-994-2000
                                           george.gordon@dechert.com
Edward D. Hassi                            stephen.brown@dechert.com
DEBEVOISE & PLIMPTON LLP                   julia.chapman@dechert.com
801 Pennsylvania Avenue, N.W.
Washington, DC 20004                       Gerald E. Arth
Telephone: 202-383-8000                    Ryan T. Becker
Facsimile: 202-383-8118                    FOX ROTHSCHILD LLP
thassi@debevoise.com                       2000 Market Street
                                           Philadelphia, PA 19103
Counsel for Defendant Armando Kellum       Tel: (215) 299-2720
                                           Fax: (215) 299-2150
                                           garth@foxrothschild.com
                                           rbecker@foxrothschild.com

                                           Counsel for Defendant
                                           Lannett Company, Inc.


                                           /s/ Leiv Blad
                                           Leiv Blad
                                           Zarema Jaramillo
                                           Meg Slachetka
                                           LOWENSTEIN SANDLER LLP
                                           2200 Pennsylvania Avenue
                                           Washington, DC 20037
                                           Tel.: (202) 753-3800
                                           Fax: (202) 753-3838
                                           lblad@lowenstein.com
                                           zjaramillo@lowenstein.com
                                           mslachetka@lowenstein.com

                                           Counsel for Defendant
                                           Lupin Pharmaceuticals, Inc.




                                       5
        Case 2:19-cv-02407-CMR Document 186 Filed 11/02/20 Page 6 of 9




/s/ Benjamin F. Holt                      /s/ L. Barrett Boss
Benjamin F. Holt                          L. Barrett Boss
Adam K. Levin                             Peter M. Ryan
Justin W. Bernick                         S. Rebecca Brodey
HOGAN LOVELLS US LLP                      Thomas J. Ingalls
555 Thirteenth Street, NW                 COZEN O’CONNOR P.C.
Washington, D.C. 20004                    1200 19th Street NW, Suite 300
Telephone: (202) 637-5600                 Washington, DC 20036
benjamin.holt@hoganlovells.com            (202) 912-4814
adam.levin@hoganlovells.com               (866) 413-0172 (fax)
justin.bernick@hoganlovells.com           bboss@cozen.com
                                          pryan@cozen.com
Jasmeet K. Ahuja                          rbrodey@cozen.com
HOGAN LOVELLS US LLP                      tingalls@cozen.com
1735 Market Street, 23rd Floor
Philadelphia, PA 19103                    Counsel for Defendant James Nesta
Telephone: (267) 675-4600
jasmeet.ahuja@hoganlovells.com
                                          /s/ David Schertler
Counsel for Defendant Mylan               David Schertler
Pharmaceuticals Inc.                      Lisa Manning
                                          SCHERTLER ONORATO
                                          MEAD & SEARS, LLP
/s/ Michael G. Considine                  901 New York Avenue, N.W.
Michael G. Considine                      Suite 500 West
Laura E. Miller                           Washington, DC 20001
SEWARD & KISSEL LLP                       (202) 628-4199
One Battery Park Plaza                    (202) 628-4177 (fax)
New York, NY 10004                        dschertler@schertlerlaw.com
considine@sewkis.com                      lmanning@schertlerlaw.com
millerl@sewkis.com
                                          Counsel for Defendant Konstantin
Counsel for Defendant Jill Nailor         Ostaficiuk




                                      6
        Case 2:19-cv-02407-CMR Document 186 Filed 11/02/20 Page 7 of 9




/s/ John E. Schmidtlein                        /s/ Ilana H. Eisenstein
John E. Schmidtlein                            Ilana H. Eisenstein
Sarah F. Kirkpatrick                           Ben C. Fabens-Lassen
WILLIAMS & CONNOLLY LLP                        DLA PIPER LLP (US)
725 Twelfth Street, N.W.                       1650 Market Street, Suite 5000
Washington, D.C. 20005                         Philadelphia, PA 19103
Tel: (202) 434-5901                            Tel: (215) 656-3300
Fax: (202) 434-5029                            ilana.eisenstein@dlapiper.com
jschmidtlein@wc.com                            ben.fabens-lassen@dlapiper.com

Counsel for Defendant Par Pharmaceutical       Edward S. Scheideman
Companies, Inc.                                DLA PIPER LLP (US)
                                               500 Eighth Street, NW
                                               Washington, D.C. 20004
/s/ Bradley Love                               Tel: (202) 799-4000
Bradley Love                                   edward.scheideman@dlapiper.com
Larry Mackey
Neal Brackett                                  Counsel for Defendants Pfizer Inc.
Alyssa C. Hughes                               and Greenstone LLC
BARNES & THORNBURG LLP
11 South Meridian Street
Indianapolis, IN 46204                         /s/ Thomas H. Lee, II
(317) 236-1313                                 Thomas H. Lee, II
bradley.love@btlaw.com                         Jeffrey J. Masters
larry.mackey@btlaw.com                         Carla G. Graff
neal.brackett@btlaw.com                        DECHERT LLP
alyssa.hughes@btlaw.com                        Cira Centre
                                               2929 Arch Street
Counsel for Defendant Nisha Patel              Philadelphia, PA 19104
                                               Tel: (215) 994-4000
                                               Fax: (215) 994-2222
                                               thomas.lee@dechert.com
                                               jeffrey.masters@dechert.com
                                               carla.graff@dechert.com

                                               Counsel for Defendant David Rekenthaler




                                           7
        Case 2:19-cv-02407-CMR Document 186 Filed 11/02/20 Page 8 of 9




/s/ David Reichenberg                        /s/ Saul P. Morgenstern
David Reichenberg                            Saul P. Morgenstern
COZEN O’CONNOR P.C.                          Margaret A. Rogers
277 Park Avenue, 20th Floor                  ARNOLD & PORTER
New York, NY 10172                           KAYE SCHOLER LLP
(212) 883-4956                               250 W. 55th Street
dreichenberg@cozen.com                       New York, NY 10019
                                             Tel: (212) 836-8000
Stephen A. Miller                            Fax: (212) 836-8689
Calli Jo Padilla                             saul.morgenstern@arnoldporter.com
COZEN O’CONNOR P.C.                          margaret.rogers@arnoldporter.com
1650 Market Street
Suite 2800                                   Laura S. Shores
Philadelphia, PA 19103                       ARNOLD & PORTER
(215) 665-6938                               KAYE SCHOLER LLP
(215) 253-6777 (fax)                         601 Massachusetts Avenue
samiller@cozen.com                           Washington, DC 20001
cpadilla@cozen.com                           Tel: (202) 942-5000
                                             Fax: (202) 942-5999
Counsel for Defendant Richard Rogerson       laura.shores@arnoldporter.com

                                             Counsel for Defendant Sandoz Inc.


                                             /s/ Amy B. Carver
                                             Amy B. Carver
                                             WELSH & RECKER, P.C.
                                             306 Walnut Street
                                             Philadelphia, PA 19106
                                             (215) 972-6430
                                             abcarver@welshrecker.com

                                             Counsel for Defendant
                                             Tracy Sullivan DiValerio




                                         8
        Case 2:19-cv-02407-CMR Document 186 Filed 11/02/20 Page 9 of 9




/s/ Erik T. Koons                         /s/ J. Gordon Cooney, Jr.
John M. Taladay                           J. Gordon Cooney, Jr.
Erik T. Koons                             John J. Pease, III
Stacy L. Turner                           Alison Tanchyk
Christopher P. Wilson                     William T. McEnroe
BAKER BOTTS LLP                           MORGAN, LEWIS & BOCKIUS LLP
700 K Street NW                           1701 Market Street
Washington, DC 20001                      Philadelphia, PA 19103
Telephone: (202) 639-7700                 Tel: (215) 963-5000
Facsimile: (202) 639-7890                 Fax: (215) 963-5001
john.taladay@bakerbotts.com               jgcooney@morganlewis.com
erik.koons@bakerbotts.com                 john.pease@morganlewis.com
stacy.turner@bakerbotts.com               alison.tanchyk@morganlewis.com
christopher.wilson@bakerbotts.com         william.mcenroe@morganlewis.com

Lauri A. Kavulich                         Amanda B. Robinson
Ann E. Lemmo                              MORGAN, LEWIS & BOCKIUS LLP
CLARK HILL PLC                            1111 Pennsylvania Avenue, NW
2001 Market St, Suite 2620                Washington, D.C. 20004
Philadelphia, PA 19103                    Tel: (202) 739-3000
Telephone: (215) 640-8500                 Fax: (202) 739-3001
Facsimile: (215) 640-8501                 amanda.robinson@morganlewis.com
lkavulich@clarkhill.com
alemmo@clarkhill.com                      Counsel for Defendant Teva
                                          Pharmaceuticals USA, Inc.
Lindsay S. Fouse
CLARK HILL PLC
301 Grant St, 14th Floor                  /s/ Damon W. Suden
Pittsburgh, PA 15219                      William A. Escobar
Telephone: (412) 394-7711                 Damon W. Suden
Facsimile: (412) 394-2555                 Clifford Katz
lfouse@clarkhill.com                      Kelley Drye & Warren LLP
                                          101 Park Avenue
Counsel for Defendant Taro                New York, NY 10178
Pharmaceuticals U.S.A., Inc.              Tel.: 212-808-7800
                                          Fax: 212-808-7987
                                          dsuden@kelleydrye.com

                                          Counsel for Defendant Wockhardt USA LLC




                                      9
